Citation Nr: 1132233	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1967 to January 1970.  The Veteran's decorations for his service include the Vietnam Service Medal, Air Medal and Distinguished Flying Cross.  The Veteran served as a helicopter pilot.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript of the hearing is associated with the claims file.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

The Board notes that the Veteran's service treatment records (STRs) have been found to be unavailable for review.  However, the Veteran has reported that he gave all of the medical records that he had to his Reserve unit.  The Veteran has also reported that he had numerous hearing examinations at Fort Dix in New Jersey while in the Reserves.  The Veteran reported that the hearing examinations would show that his hearing decreased while in service.  While there is evidence of record indicating that a records search was conducted at the National Personnel Records Center (NPRC), there is no evidence indicating that attempts were ever made to obtain records directly from the Veteran's Reserve unit or from Fort Dix, New Jersey.

As the Veteran claims that these record will help substantiate his claim, attempts to obtain the records must be made before a decision is rendered in this case.  

At his July 2011 Board hearing, the Veteran reported that he was first treated for a skin disability by a private dermatologist in the 1969-1970 timeframe.  He has indicated that the physician who provided the treatment has since retired and that the records are unavailable.  However, the Board notes that the treatment dates identified by the Veteran would fall within his active duty service.  Additionally, the Veteran has reported that he has experienced symptoms of an active skin disability since that time.   

The Veteran is competent to report when he first began having skin problems and when he started to receive treatment for such.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

Also of evidence are current treatment records indicating that the Veteran has a current diagnosis of rosacea, for which he has received treatment at the VA Medical Center.  The VA Medical Center treatment notes show that the Veteran uses a medicated ointment for treatment of the skin disability.  

Additionally, at his July 2011 Board hearing, the Veteran reported that he periodically experienced eruptions of his skin disability.  He reported that the eruptions consisted of active pimples and would spread from his face to the back of his neck and onto his back.

In light of the Veteran's report that he first experienced symptoms of a skin disability in active service, the Veteran's report that he has continued to experience symptoms of a skin disability since his separation from active service, and the medical evidence indicating that the Veteran has a current diagnosis of a skin disability; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present skin disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any pertinent medical records from the Veteran's Reserve unit and from Fort Dix, New Jersey.  All attempts to obtain these records should be documented in the claims file.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present skin disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present skin disability as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to include his exposure to herbicides.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to the onset of his symptoms and when he first received treatment.

The rationale for all opinions expressed must be provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

